DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klughart (US Patent No. 9,870,373 B2), herein after referred to as KLUGHART, with reference to US PGPub No. 2013/0073747 A1 (incorporated by reference @ Col 1:55-62 of KLUGHART and hereinafter referred to as KEVIN),.

Consider Claim 14,
KLUGHART teaches a method comprising: 
receiving, from a host device by a first storage device, a command and an address associated with the command (KEVIN, e.g., Fig 11:1101; ¶0107, transfer with reference to LBA.); 
determining that the address exceeds a first storage capacity of the first storage device (KEVIN, e.g., ¶0130+, includes determining if address is within capacity of a first storage.); 
in response to determining that the address exceeds the first storage capacity, reading a status register disposed in the first storage device, and in response to the status register indicating that a second storage device is coupled to the first storage device without employing a separate intermediate controller (KEVIN, e.g., Fig 10;Fig 30; ¶0266, controllers may be integrated into disk.  In this context, KEVIN is determined to teach access without a separate intermediate controller.), decrementing the address by the first storage capacity to provide a modified address (KEVIN, e.g., ¶0132+, reduce LBA of transfer request; Fig 27:2702, determine if a PTO chain is present; Fig 20; 2015, PTO presence indication; Fig 31, shows registers; Col 15:51-67, registers in PTDDC.); 
sending, to the second storage device, the command and the modified address (KEVIN, e.g., ¶0133, pass to disk 2.), 
wherein the second storage device is configured to: 
in response to receiving the command, determine that the modified address is within a second storage capacity of the second storage device (KEVIN, e.g., ¶0136, determine address is within capacity of a second storage element.); 
in response to determining that the modified address is within the second storage capacity, execute the command (KEVIN, e.g., ¶0137, perform transfer request.); and 
send, to the first storage device, a result from executing the command; 
receiving, by the first storage device from the second storage device, the result; and in response to receiving the command from the host device, sending the result to the host device (KEVIN, e.g., ¶0138, pass through chain to host.).

Consider Claim 15,
KLUGHART, with reference to KEVIN, further teaches wherein the command is a read, write, or erase request, and the address is a logical block address (KEVIN, e.g., Fig 11:1101; ¶0107, transfer with reference to LBA.).

Consider Claim 17,
KLUGHART, with reference to KEVIN, further teaches wherein the command is a read command, and the result is data read from the second storage device at the modified address (KEVIN, e.g., ¶0138, data to be read from drive 3 to HBA.).

Consider Claim 18,
KLUGHART, with reference to KEVIN, further teaches wherein: the first storage capacity corresponds to a first address range; the second storage capacity corresponds to a second address range different from the first address range; the address is outside of the first address range; and the modified address is inside of the second address range (KEVIN, e.g., ¶0130+).

Consider Claim 19,
KLUGHART, with reference to KEVIN, further teaches wherein the address is a logical block address, and the first address range is a range of logical block addresses (KEVIN, e.g., compare LBA to range from 0-maxLBA.).

Consider Claim 20,
KLUGHART, with reference to KEVIN, further teaches wherein the first storage device has a slave port for receiving the command from the host device (KLUGHART, e.g., Fig 2, PTI (slave) of top element receives request from host.), and a master port for sending the command to a slave port of the second storage device (KLUGHART, e.g., Fig 2, PTI (slave) of bottom element receives request from PTO (master) of top element.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KLUGHART.

Consider Claim 1,
KLUGHART teaches a method comprising: 
receiving, from a host device by a first storage device, a first request regarding a first storage capacity of the first storage device (KLUGHART, e.g., Col 12:53+, HBA requests size.); 
determining, by reading a first status register disposed in the first storage device, that a second storage device is coupled to the first storage device (KLUGHART, e.g., Col 12:34+;Col 13:52-54, rapidly traverse the chain to the very end; Fig 27:2702, determine if a PTO chain is present; Fig 20; 2015, PTO presence indication; Fig 31, shows registers; Col 15:51-67, registers in PTDDC.) without employing a separate intermediate controller (KEVIN, e.g., Fig 10;Fig 30; ¶0266, controllers may be integrated into disk.  In this context, KEVIN is determined to teach access without a separate intermediate controller.); 
in response to determining that the second storage device is coupled to the first storage device, sending, to the second storage device, a second request regarding a second storage capacity of the second storage device (KLUGHART, e.g., Col 12:44+, upstream device can inspect size;Fig 27:2702, get size responsive to PTO Chain being present (i.e., determining a second device is coupled to the first).), wherein the second storage device is configured to: 
in response to receiving the second request, determine, by reading a second status register disposed in the second storage device that no storage device, other than the first storage device, is coupled to the second storage device (KLUGHART, e.g., Fig 27:2702, determine no chain present; Fig 27:2702, determine if a PTO chain is present; Fig 20; 2015, PTO presence indication; Fig 31, shows registers; Col 15:51-67, registers in PTDDC.); and 
in response to determining that no storage device is coupled to the second storage device, send the second storage capacity to the first storage device (KLUGHART, e.g., Fig 27:2710, report size.); 
receiving, by the first storage device from the second storage device, the second storage capacity (KLUGHART, e.g., Fig 27:2703, load PTO size (from attached chain).); 
adding the first storage capacity and the second storage capacity to provide a total storage capacity (KLUGHART, e.g., Fig 27:2710, DDI+PTO size); and 
in response to the first request, sending, by the first storage device, the total storage capacity to the host device (KLUGHART, e.g., KLUGHART, e.g., Col 12:56+, report total size.).
KLUGHART fails to expressly describe wherein the determining, by the first storage device, that a second storage device is coupled to the first storage device occurs in response to the first request regarding a first storage capacity.  However, KLUGHART does disclose initializing PTDDC elements when power is first applied in response to a host trigger (KLUGHART, e.g., Fig 16;Col 6:22+, send COMRESET until device is powered on.) and that the LBA Sizing Synchronization produces storage map and sizing information (KLUGHART, e.g., Col 12:32+).  Given the necessity of storage map and sizing information, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of KLUGHART such that sizing synchronization is performed responsive to a first request regarding a first storage capacity because it permits the host to request new information upon a change in configuration or corruption of map/sizing data.

Consider Claim 2,
The modified system of KLUGHART further teaches wherein the host device sends the first request to the first storage device in response to a power up of the host device (KLUGHART, e.g., Fig 16;Col 6:22+, send COMRESET until device is powered on.).

Consider Claim 3,
The modified system of KLUGHART further teaches wherein: 
a slave port of the second storage device receives the second request from a master port of the first storage device (KLUGHART, e.g., Fig 2, PTI (slave) of second element receives request from PTO (master) of first element.); and 
determining that no storage device is coupled to the second storage device comprises determining that no storage device is coupled to a master port of the second storage device (KLUGHART, e.g., Col 12:48+, identify no downstream storage; Fig 2, downstream storage would be connected to PTO (master).).

Consider Claim 4,
The modified system of KLUGHART further teaches wherein a slave port of the first storage device receives the first request from the host device (KLUGHART, e.g., Fig 2, host connects to PTI (slave) of first device.).

Consider Claim 5,
The modified system of KLUGHART further teaches wherein the first storage capacity is a number of logical blocks of data, or a storage size in bytes of data (KLUGHART, e.g., Col 12:44+, size in TB.).

Consider Claim 6,
The modified system of KLUGHART further teaches wherein determining that no storage device is coupled to the second storage device further comprises evaluating a signal input to the second storage device (KLUGHART, e.g., Fig 20:2015, mark PTO as absent;Fig 31, shows registers (populated as a result of signal inputs).).

Consider Claim 7,
The modified system of KLUGHART, with reference to KEVIN, further teaches: 
receiving, from the host device by the first storage device, a command and an address associated with the command (KEVIN, e.g., Fig 11:1101; ¶0107, transfer with reference to LBA.); 
determining that the address exceeds the first storage capacity (KEVIN, e.g., ¶0130+, includes determining if address is within capacity of a first storage.); 
in response to determining that the address exceeds the first storage capacity, decrementing the address by the first storage capacity to provide a modified address (KEVIN, e.g., ¶0132+, reduce LBA of transfer request.); 
sending, to the second storage device, the command and the modified address (KEVIN, e.g., ¶0133, pass to disk 2.), wherein the second storage device is further configured to: 
in response to receiving the command, determine that the modified address is within the second storage capacity (KEVIN, e.g., ¶0136, determine address is within capacity of a second storage element.); 
in response to determining that the modified address is within the second storage capacity, execute the command (KEVIN, e.g., ¶0137, perform transfer request.); and 
send, to the first storage device, a result from executing the command; receiving, by the first storage device from the second storage device, the result; and in response to receiving the command, sending the result to the host device. (KEVIN, e.g., ¶0138, pass through chain to host.).

Consider Claim 8,
KLUGHART teaches a memory to store data for a host device (KLUGHART, e.g., Fig 29, shows attached memory/storage elements), the memory comprising: 
a first slave port to communicate with the host device (KLUGHART, e.g., Fig 29, PTI port.); 
a first master port to communicate with a slave storage device (KLUGHART, e.g., Fig 29, PTO port.); and 
a status register having a status bit reflecting a coupling of the slave storage device to the first master port (KLUGHART, e.g., Fig 27:2702, determine if a PTO chain is present; Fig 20; 2015, PTO presence indication; Fig 31, shows registers; Col 15:51-67, registers in PTDDC.) without employing a separate intermediate controller (KEVIN, e.g., Fig 10;Fig 30; ¶0266, controllers may be integrated into disk.  In this context, KEVIN is determined to teach access without a separate intermediate controller.); and
a controller configured to: 
receive, on the first slave port from the host device, a first request regarding a first storage capacity of the memory (KLUGHART, e.g., Col 12:53+, HBA requests size.); 
determine by reading the status bit that the slave storage device is coupled to the first master port (KLUGHART, e.g., Col 12:34+;Col 13:52-54, rapidly traverse the chain to the very end;Fig 27:2702, determine if a PTO chain is present.); 
in response to determining that the slave storage device is coupled to the first master port, send, to the slave storage device, a second request regarding a second storage capacity of the slave storage device (KLUGHART, e.g., Col 12:44+, upstream device can inspect size;Fig 27:2702, get size responsive to PTO Chain being present (i.e., determining a second device is coupled to the first).), 
wherein the slave storage device is configured to: 
in response to receiving the second request, determine that no storage device is coupled to a second master port of the slave storage device (KLUGHART, e.g., Fig 27:2702, determine no chain present.); and
in response to determining that no storage device is coupled to the second master port, send the second storage capacity to the first master port (KLUGHART, e.g., Fig 27:2710, report size.); 
receive, on the first master port, the second storage capacity (KLUGHART, e.g., Fig 27:2703, load PTO size (from attached chain).); 
add the first storage capacity and the second storage capacity to provide a total storage capacity (KLUGHART, e.g., Fig 27:2710, DDI+PTO size); and 
in response to the first request, send, on the first slave port, the total storage capacity to the host device (KLUGHART, e.g., KLUGHART, e.g., Col 12:56+, report total size.).
KLUGHART fails to expressly describe wherein the determining, by the first storage device, that a slave storage device is coupled to the first master port occurs in response to the first request regarding a first storage capacity.  However, KLUGHART does disclose initializing PTDDC elements when power is first applied in response to a host trigger (KLUGHART, e.g., Fig 16;Col 6:22+, send COMRESET until device is powered on.) and that the LBA Sizing Synchronization produces storage map and sizing information (KLUGHART, e.g., Col 12:32+).  Given the necessity of storage map and sizing information, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of KLUGHART such that sizing synchronization is performed responsive to a first request regarding a first storage capacity because it permits the host to request new information upon a change in configuration or corruption of map/sizing data.

Consider Claim 9,
The modified system of KLUGHART teaches the memory of claim 8, above, but fails to describe wherein communications with the host device on the first slave port, and communications with the slave storage device on the first master port are implemented using a wireless interface.  The examiner takes official notice of the fact that wireless communication was, prior to the effective filing date of the claimed invention, notoriously well-known in the art.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of KLUGHART such that communications are wireless because, in addition to being notoriously well-known and one of only two options (e.g., wired/wireless), it reduces constraints on device placement and increases physical system flexibility.

Consider Claim 11,
The modified memory of KLUGHART, with reference to KEVIN, further teaches wherein the controller is further configured to: 
receive, from the host device, a command and an address associated with the command (KEVIN, e.g., Fig 11:1101; ¶0107, transfer with reference to LBA.); 
determine that the address exceeds the first storage capacity (KEVIN, e.g., ¶0130+, includes determining if address is within capacity of a first storage.); 
in response to determining that the address exceeds the first storage capacity, decrement the address by the first storage capacity to provide a modified address (KEVIN, e.g., ¶0132+, reduce LBA of transfer request.); 
send, to the slave storage device, the command and the modified address (KEVIN, e.g., ¶0133, pass to disk 2.), 
wherein the slave storage device is further configured to: 
in response to receiving the command, determine that the modified address is within the second storage capacity (KEVIN, e.g., ¶0136, determine address is within capacity of a second storage element.); 
in response to determining that the modified address is within the second storage capacity, execute the command (KEVIN, e.g., ¶0137, perform transfer request.); and 
send, to the first master port, a result from executing the command; receive, from the slave storage device, the result; and in response to receiving the command from the host device, send the result to the host device (KEVIN, e.g., ¶0138, pass through chain to host.).

Consider Claim 12,
The modified memory of KLUGHART, with reference to KEVIN, further teaches wherein the controller is further configured to: 
receive, from the host device, a command and an address associated with the command (KEVIN, e.g., Fig 11:1101; ¶0107, transfer with reference to LBA.); 
determine that the address is within the first storage capacity (KEVIN, e.g., ¶0130+, includes determining if address is within capacity of a first storage.); 
in response to determining that the address is within the first storage capacity, execute the command (KEVIN, e.g., ¶0137, perform transfer request.); and 
in response to executing the command, send the result to the host device (KEVIN, e.g., ¶0138, pass through chain to host.).

Consider Claim 13,
The modified memory of KLUGHART, with reference to KEVIN, further teaches wherein the host device sends the first request in response to a power up of the host device (KLUGHART, e.g., Fig 16;Col 6:22+, send COMRESET until device is powered on.).

Consider Claim 16,
KLUGHART, with reference to KEVIN, teaches the method of claim 14, above, and additionally teaches wherein the command is a write command; the method further comprises receiving, by the first storage device, data for storage at the address (KEVIN, e.g., ¶0137, data transferred to drive.), but fails to expressly describe wherein the result indicates that the data has been stored.  The examiner takes official notice of the fact that sending acknowledgements when data is stored was, prior to the effective filing date of the claimed invention, notoriously well-known and ubiquitous in the art.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of KLUGHART such that a result indicates that the data has been stored because it is notoriously well-known and common and provides the benefit of informing a host of command completion.

Response to Arguments







Applicant's arguments filed 22SEP2022 have been fully considered but they are not persuasive. 
The applicant argues that the cited art fails to describe that a second storage device is coupled to the first storage device without employing a separate intermediate controller.  The examiner notes that each storage unit illustrated by the applicant (see, e.g., DRAWINGS:FIG 1, Storage Device 111 includes controller 121 and memory 125) includes, inter alia, a controller and a memory which is very similar to the storage unit of KLUGHART (see, e.g., KLUGHART:Fig 1, controller 0110 and drive 0119 form the basis of a logical first storage unit.).  In addition to the similarities in structural pairings between the prior art and the invention described in the instant application (i.e., controllers and memory), KEVIN expressly describes that the controller may be integrated into a drive (see, e.g., KEVIN ¶0266).  In a context of KEVIN in which the controllers are integrated into the drive there is no separate intermediate controller disclosed as part of the system so the actions described in the applied art are taken without employing a separate intermediate controller. For at least these reasons the applicant’s arguments are not persuasive.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/           Primary Examiner, Art Unit 2137